Citation Nr: 1645687	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-44 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent prior to August 5, 2009 and 20 percent thereafter for radiculopathy of the lower right extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In the January 2008 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent rating, effective February 23, 2004.  Service connection was also granted for radiculopathy of the lower right extremity and a 10 percent rating was assigned, effective February 23, 2004.  

Thereafter, in a September 2009 rating decision, the RO increased the rating for radiculopathy of the lower right extremity to 20 percent disabling, effective August 5, 2009.

In March 2010, the Veteran testified before a decision review officer (DRO) regarding the issues of entitlement to increased ratings for his lumbar spine disability and radiculopathy of the lower right extremity.  A transcript of the hearing has been associated with the claims file.

In the September 2010 rating decision, the RO, in relevant part, denied service connection for a cervical spine disability.   

In May 2013, the Veteran testified at a hearing before a DRO regarding the issue of entitlement to service connection for a cervical spine disability.  A transcript of the hearing is of record.






FINDING OF FACT

On September 20, 2016, the Board was notified that the appellant died in April 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ..."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


